Citation Nr: 0936763	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

The Board notes that the RO issued a Statement of the Case in 
August 2006 with regard to the Veteran's claim for an initial 
disability rating in excess of 70 percent for posttraumatic 
stress disorder (PTSD).  However, the Veteran's September 
2006 VA Form 9 did not perfect an appeal with regard to this 
claim, as the accompanying cover page from his representative 
did not refer to this issue.  The Veteran confirmed at his 
April 2008 hearing that he was not seeking appellate review 
of the PTSD issue.  As such, it is not before the Board.

In July 2008, the Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a heart disability, and remanded this issue on the 
merits for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

In its July 2008 decision, the Board also dismissed the issue 
of entitlement to service connection for aortic valve 
replacement (also claimed as hyperlipidemia and heart 
disorder) as secondary to service-connected diabetes mellitus 
type II, as the Veteran withdrew this issue on appeal at his 
April 2008 hearing.  Because a final Board decision was 
rendered with regard to this issue, it is no longer a part of 
the current appeal.

The Board notes that, in a June 2009 statement, the Veteran 
indicated that he had submitted a new claim for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This matter is REFERRED to the RO for appropriate action.


FINDING OF FACT

A heart disability was not proximately caused by hospital 
care, medical or surgical treatment, or examination furnished 
to the Veteran either by a VA employee or in a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a heart disability 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2009 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, as well 
as what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
thereafter readjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, medical 
records pertaining to dental treatment authorized by VA but 
performed by civilian treatment providers, informal 
conference reports, hearing testimony, and Internet articles.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing, 
authorizing the release of private medical evidence, and 
providing written argument regarding his claim.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment in 
the same manner as if such disability were service-connected.  
For a claimant to qualify for such compensation, the 
additional disability must not be the result of the Veteran's 
willful misconduct, and such disability must be caused by 
hospital care, medical or surgical treatment, or examination 
furnished to the Veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  38 U.S.C.A. § 1151 (emphasis added).  For a 
claimant to be entitled to compensation when additional 
disability is caused by VA hospital care, medical or surgical 
treatment, or examination, the proximate cause of the 
additional disability must be: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the care, treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.361 (2009).

A Department employee is defined as an individual who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and whose 
day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  38 C.F.R. § 3.361(e).  A 
Department facility is defined as a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction.  Id.  
In addition, the following are not "hospital care, medical 
or surgical treatment, or examination furnished by a 
Department employee or in a Department facility" within the 
meaning of 38 U.S.C.A. § 1151(a): hospital care or medical 
services furnished under a contract made under 38 U.S.C.A. 
§ 1703; nursing home care furnished under 38 U.S.C.A. § 1720; 
hospital care or medical services, including examination, 
provided under 38 U.S.C.A. § 8153 in a facility over which 
the Secretary does not have direct jurisdiction.  38 C.F.R. 
§ 3.361(f).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In the current appeal, the Veteran contends that he is 
entitled to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disability.  He reports that 
the dental treatment furnished to him in 1990 by a civilian 
treatment provider was authorized by VA, and alleges that 
such treatment led to the development of bacterial 
endocarditis in 1992, resulting in him having to undergo an 
aortic valve replacement and subsequent complications.

The evidence of record confirms that the Veteran underwent 
dental treatment from February 1990 through October 1990 
performed by two civilian (non-VA) dentists in El Paso, 
Texas.  The record shows that the treatment furnished by both 
dentists was authorized by VA.  Thereafter, private treatment 
records reflect that the Veteran was hospitalized in April 
1992 with severe aortic insufficiency and congestive heart 
failure as a result of bacterial endocarditis, manifested as 
a viridans streptococcal infection of the aortic valve caused 
by alpha hemolytic Streptococci.  He underwent an aortic 
valve replacement in May 1992.  Later in May 1992, he was 
rehospitalized for arterial bypass surgery to repair multiple 
arterial aneurysms that had since developed.

At a November 2004 VA examination, the Veteran stated that he 
had developed endocarditis from dental work performed by a 
civilian dentist after his discharge from service.  A July 
2005 VA treatment record noted that the Veteran had undergone 
a heart valve replacement for endocarditis shortly after 
receiving dental treatment.  At a July 2006 VA examination, 
it was noted that the Veteran had a history of endocarditis 
after a tooth was pulled that resulted in an aortic valve 
infection.  At a September 2007 VA examination, it was noted 
that the Veteran had an aortic valve replacement after a 
dental procedure.

In April 2008, a VA physician reviewed the claims file as 
well as the Veteran's pertinent medical history.  He noted 
that the Veteran underwent extensive dental work, reportedly 
authorized by VA, and performed by a non-VA private provider 
in El Paso, Texas in 1990.  Thereafter, he noted that the 
Veteran began to feel ill in December 1991 and was diagnosed 
with severe heart failure due to Streptococcus viridans 
infective endocarditis in April 1992.  The VA physician noted 
that Streptococcus viridans is an oral pathogen associated 
with bacterial endocarditis, often following dental work.  He 
stated that it is plausible to assume that the VA-authorized 
dental work led to the bacterial endocarditis that 
necessitated the Veteran's aortic valve replacement.

Pursuant to the Board's July 2008 remand, the RO sent the 
Veteran a letter in November 2008 asking him to submit any 
evidence or information to show that the treatment which he 
believed had caused endocarditis was rendered by a VA 
employee or at a VA facility, as opposed to a civilian 
dentist.  The RO sent the Veteran a follow-up letter in May 
2009 repeating this request for information.  However, the 
Veteran did not submit any additional evidence.

After a review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's 
38 U.S.C.A. § 1151 claim for a heart disability.  As outlined 
above, to establish causation, the evidence must show that 
the Veteran's additional disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
to the Veteran either by a VA employee or in a VA facility 
and that such treatment actually and proximately caused his 
additional disability.  In the current case, the Veteran 
himself acknowledges that the dental work which allegedly led 
to his heart disability was performed by a civilian, non-VA 
dentist.  Thus, VA hospital care, medical or surgical 
treatment, or examination were not the proximate cause of the 
claimed additional disability.

The Board acknowledges that the dental work in question was 
indeed authorized by VA, as evidenced by the documentation of 
record.  In addition, the Board has considered the April 2008 
medical opinion of the VA physician who stated that it is 
plausible to assume that this VA-authorized dental work led 
to the bacterial endocarditis that necessitated the Veteran's 
aortic valve replacement.  However, the central question in 
this case is whether the VA-authorized dental work qualifies 
as hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a 
Department facility, as such is required for compensation 
under 38 U.S.C.A. § 1151.  If the dental work does not 
qualify as such, then the question of whether it ultimately 
led to a heart disability is moot.

As outlined above, 38 C.F.R. § 3.361(f) specifically excludes 
medical services furnished under contract under either 38 
U.S.C.A. § 1703 or § 8153 from the definition of "hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility."  In 
the current case, the two civilian dentists who performed the 
dental work in question, while both authorized by VA, were 
merely working under contract with VA, as evidenced by the 
documentation of record.  Therefore, these civilian dentists 
are excluded from the definition of VA employees.  See 
38 C.F.R. § 3.361(f).  Furthermore, in both cases, the dental 
treatment was furnished at private office buildings in El 
Paso, which are excluded from the definition of VA 
facilities.  See id.

In sum, the record does not demonstrate that the Veteran's 
heart disability was proximately caused by hospital care, 
medical or surgical treatment, or examination furnished 
either by a VA employee or in a VA facility.  Accordingly, 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disability is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a heart disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


